Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





MANUEL TREVINO,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00100-CR

Appeal from
227th District Court

of Bexar County, Texas

(TC # 2004CR0442W)




 

 

 





MEMORANDUM OPINION

            Manuel Trevino appeals his conviction of theft over $1,500 but under $20,000.  We affirm.
            In 2004, Appellant waived his right to a jury trial and entered a negotiated plea of guilty.  The
trial court found that the evidence substantiated a finding of guilt, but deferred adjudication and
placed Appellant on community supervision for a term of four years.  On February 22, 2005, the
State filed a motion to adjudicate guilt and revoke community supervision.  At the hearing on the
motion, Appellant entered a plea of true to several allegations and the trial court adjudicated him
guilty.  The court assessed punishment at a fine of $1,200 and confinement in the state jail for two
years.  Appellant filed a notice of appeal and the trial court certified that Appellant has a right of
appeal.



            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.


January 11, 2007                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)